William B. Brown, J.,
dissenting. I dissent, first, from the majority’s decision to assume jurisdiction over this appeal where petitioner’s release from confinement has rendered his habeas corpus proceeding nonjusticiable (In re Popp [1973], 35 Ohio St. 2d 142, syllabus).
Secondly, if petitioner were presently confined and his petition therefore properly invoked the jurisdiction of this court, then I would dissent from the majority’s decision to apply ordinary criminal law waiver principles to an alleged “mentally ill individual.” That term is defined in R. C. 5122.01(A) as follows:
“ [A]n individual having an illness which substantially impairs the capacity of the person to use self-control, judgment, and discretion in the conduct of his affairs, and social relations, and includes ‘lunacy,’ ‘unsoundness of mind,’ ‘insanity,’ and also cases in which such lessening of capacity for control is caused by such addiction to narcotics, sedatives, alcohol, or stimulants as to make it necessary for such person to be under treatment, care, supervision, guidance, or control.”
Although, the majority refers to “our continuing examination of problems in the area of mental health and commitment,” I consider its opinion to be yet another snare for the alleged mentally-ill individual. Henceforth, the absence of counsel at a commitment hearing will cause no *28concern if “waiver” can be established by a “rational and reasonable man” standard.
1 find it ludicrous to even contemplate a waiver under such circumstances, because anyone who would waive counsel at such a bearing is probably incapable of understanding his perilous circumstances, and if so incapacitated, should be supplied with counsel as a matter of course.